DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20180033957 A1) in view of Shoji (US 20100176472 A1.
Regarding claim 1, Zhang discloses a method, comprising: forming a magnetic tunnel junction structure (202+203) on a first contact layer (201, Fig. 3A), wherein the magnetic tunnel junction structure comprises a first magnetic layer (2021), a second magnetic layer (2023), a non-magnetic layer (2022) disposed between the first magnetic layer and the second magnetic layer ([0032], Fig. 3B), and a cap layer (203) disposed on the second magnetic layer (Fig. 3B), wherein the cap laver comprises Ta ([0033]), wherein the first magnetic layer, the non- magnetic layer, and the second magnetic layer are sequentially deposited (Fig. 3A) and patterned by a plurality of etching processes (Figs. 5A-5B, [0037-0041]), and wherein the magnetic tunnel junction structure is tapered (Fig. 5B); depositing an encapsulating layer (302) in a single atomic layer deposition process ([0042]) conformally on a top and sides of the magnetic tunnel junction structure (Fig. 5C), wherein the encapsulating layer comprises silicon carbon nitride ([0042] “SiCN”), wherein the encapsulating layer is in direct contact with a side of 
Zhang fails to disclose (i) the cap layer comprises magnesium oxide, and, (ii) depositing a second contact layer on the magnetic tunnel junction structure.
Shoji discloses (i) the cap layer (61) comprises magnesium oxide (Fig. 1, [0087] “Note that, as the cap layer, in addition, a Ru layer, a Pt layer, an MgO layer, a laminated structure of a Ru film/Ta film may be cited”), and, (ii) depositing a second contact layer (62) on the magnetic tunnel junction structure (50+, [0094], Figs. 1 and 13A).
It would have been obvious to one of ordinary skill in the art to include the arrangements and materials of Shoji in the method of Zhang so as to (regarding (i)) prevent interdiffusion between atoms, to reduce contact resistance, and to prevent oxidation of layers (Shoji, [0087]), and, (regarding (ii)) enable means to electrically address an MTJ via a top electrode since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claim 5, Zhang/Shoji discloses (Shoji) wherein the second contact layer (62) comprises copper, cobalt, tungsten, tantalum, tantalum nitride, titanium ([0094] “the disc-shaped connection part 62 includes titanium (Ti)”), titanium nitride, or tungsten nitride.
Regarding claim 6, Zhang discloses a method, comprising: forming a magnetic tunnel junction structure (202+203) on a first contact layer (201, Fig. 3A), wherein the magnetic tunnel junction structure comprises a first magnetic layer (2021), a second magnetic layer (2023), and a non-magnetic 
Zhang fails to disclose depositing a second contact layer on the magnetic tunnel junction structure.
Shoji discloses depositing a second contact layer (62) on the magnetic tunnel junction structure (50+, [0094], Figs. 1 and 13A).
It would have been obvious to one of ordinary skill in the art to include the arrangements and materials of Shoji in the method of Zhang so as to enable means to electrically address an MTJ via a top electrode since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claims 8, 10-11 and 13, Zhang/Shoji discloses (claim 8) wherein the non-magnetic layer (2022) comprises MgO, HfO2, TiO2, Ta2O5, or Al2O3 ([0032] “then an oxide tunnel barrier layer (2022), such us: MgO…”), (claim 10)wherein the magnetic tunnel junction structure further comprises a cap layer (203) disposed on the second magnetic layer (Fig. 3A), (claim 11) wherein the cap layer comprises ruthenium, iridium, tantalum, tungsten, titanium, tantalum nitride, tungsten nitride, titanium nitride, or magnesium oxide ([0033] “a HM stack (203) is deposited with a Ta single layer”), and, (claim 13) wherein the dielectric material (305) comprises an oxide ([0043] “SiO2”).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Shoji as applied to claim 6 above, and further in view of Lee et al. (of record, US 20050214953 A1).
Regarding claim 9, Zhang/Shoji fails to disclose wherein the non-magnetic layer comprises copper, silver, molybdenum, tantalum, or tungsten.
Lee discloses "As an example of one topology, the layer 13 can be a tunnel barrier layer for a spin tunneling magnetoresistance device and can be made from a thin layer of material such as an aluminum oxide (Al.sub.20.sub.3) for a TMR device or copper (Cu) for a GMR device" ([0053]).
It would have been obvious to one of ordinary skill in the art to include Cu of Lee in the method of Zhang/Shoji so as to enable means for forming a GMR device since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

 Claims 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Annunziata et al. (of record, “Anthony” US 20170125667 A1) in view of Kanakasabapathy et al. (of record, "Kana", US 20080198647 A1) and Shoji.
Regarding claim 14, Anthony discloses a method, sequentially comprising: forming a magnetic tunnel junction structure (306+310) on a first contact layer (301, Figs. 3A-3B); depositing an 
Anthony fails to disclose (i) the encapsulating layer comprising silicon carbon nitride, (ii) removing a portion of the encapsulating layer “only” from the top of the magnetic tunnel junction structure, and, (iii) the magnetic tunnel junction structure comprises a magnesium oxide cap layer.
Kana discloses (i) the encapsulating layer (304) comprising silicon carbon nitride ([0026], "silicon carbonitride (nitrogen-doped silicon carbide or n-BloK)").
It would have been obvious to one of ordinary skill in the art to include the material of Kana in the method of Anthony and arrive at the claimed invention so as to select a material suitable for achieving proper encapsulation and adhesion (Kana, [0026], "the under layer material is selected so as to provide good encapsulation of the MTJ 300 and good adhesion to subsequent inter-level dielectrics").
Regarding (ii), it would have been obvious to one of ordinary skill in the art to arrive at the claimed limitation (i.e., removing a portion of the encapsulating layer “only” from the top of the magnetic tunnel junction structure) in the method of Anthony/Kana so as to prevent damage to the encapsulation layer (e.g., delamination) during etching while still exposing a top of the MTJ structure 
Regarding (iii), Shoji discloses a cap layer (61) comprises magnesium oxide (Fig. 1, [0087] “Note that, as the cap layer, in addition, a Ru layer, a Pt layer, an MgO layer, a laminated structure of a Ru film/Ta film may be cited”), 
It would have been obvious to one of ordinary skill in the art to include the arrangements and materials of Shoji in the method of Anthony/Kana so as to prevent interdiffusion between atoms, to reduce contact resistance, and to prevent oxidation of layers (Shoji, [0087]).
Regarding claim 15, Anthony/Kana/Shoji discloses (Anthony) wherein the magnetic tunnel junction structure comprises a first magnetic layer (302), a second magnetic layer (304), and a non-magnetic layer (303) disposed between the first magnetic layer and the second magnetic layer (Fig. 3A).
Regarding claim 16, Anthony/Kana/Shoji discloses (Anthony) wherein the non-magnetic layer comprises MgO, HfO2, TiO2, Ta205, or Al203 ([0050] “tunnel barrier layer 330 includes magnesium oxide (MgO)”).
Regarding claim 18, Anthony/Kana/Shoji discloses (Shoji) wherein the magnesium oxide cap layer (61, [0087]) is disposed on the second magnetic layer (53, Fig. 1). 
Alternatively, Anthony/Kana/Shoji discloses (Anthony) wherein the magnesium oxide cap layer (310 as modified by layer 61 and [0087] of Shoji) is disposed on the second magnetic layer (304, Fig. 3C). 
Regarding claim 20, Anthony/Kana/Shoji discloses (Anthony) wherein the second contact layer (340) comprises copper, cobalt, tungsten, tantalum, tantalum nitride, titanium, titanium nitride, or tungsten nitride ([0064] – “Non-limiting examples of materials for the metal 340 include copper, aluminum, or any combination thereof”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Kana and Shoji as applied to claim 15 above, and further in view of Lee.
Regarding claim 17, Anthony/Kana/Shoji fails to disclose wherein the non-magnetic layer comprises copper, silver, molybdenum, tantalum, or tungsten.
Lee discloses "As an example of one topology, the layer 13 can be a tunnel barrier layer for a spin tunneling magnetoresistance device and can be made from a thin layer of material such as an aluminum oxide (Al.sub.20.sub.3) for a TMR device or copper (Cu) for a GMR device" ([0053]).
It would have been obvious to one of ordinary skill in the art to include Cu of Lee in the method of Anthony/Kana/Shoji so as to enable means for forming a GMR device since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-6, 8, 10-11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner introduces Zhang and Shoji; see rejections above.
Applicant's arguments filed 4.29.2021 have been fully considered but they are not persuasive. Regarding claim 14, the applicant alleges that the prior art of record fails to disclose a magnesium oxide cap layer (p. 7-8). The examiner introduces Shoji; see rejections above.
The 35 USC 112 rejections of the previous Office Action have been overcome.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Andres Munoz/Primary Examiner, Art Unit 2894